       Case 3:20-cv-00497-MMD-CLB Document 33 Filed 09/07/21 Page 1 of 3




1    SEAN D. COONEY, ESQ.
     NV Bar # 12945
2    ADAM C. EDWARDS, ESQ.
     NV Bar # 15405
3    CARMAN COONEY FORBUSH PLLC
     4045 Spencer Street Suite A47
4    Las Vegas, NV 89119
     Telephone: (702) 421-0111
5    Facsimile: (702) 516-1033
     service@ccfattorneys.com
6    Attorneys for Defendant
     State Farm Fire and Casualty Company
7

8                       UNITED STATES DISTRICT COURT

9                               DISTRICT OF NEVADA

10   SUMMIT RESOURCES, LLC a limited                       3:20-cv-00497-MMD-CLB
     liability company,
11                                                       STIPULATION & ORDER
                        Plaintiff,                           FOR DISMISSAL
12                                                          WITH PREJUDICE
     v.
13
     STATE FARM FIRE AND CASUALTY
14   COMPANY; and DOES 1 to 10, inclusive,

15                     Defendants

16

17         IT IS HEREBY STIPULATED AND AGREED between Plaintiff Summit

18   Resources, LLC and Defendant State Farm Fire and Casualty Company, by and

19   through their respective counsel of record, that the entire matter be dismissed with

20   prejudice, each party to bear their own fees and costs.

21   \\\

22   \\\

23   \\\

24

25
       Case 3:20-cv-00497-MMD-CLB Document 33 Filed 09/07/21 Page 2 of 3




1          It is further stipulated that all current hearings, deadlines, trial dates, and

2    conferences on calendar shall be vacated.

3    DATED September 3, 2021                        DATED September 3, 2021

4    CARMAN COONEY FORBUSH                          SIMONS HALL JOHNSTON PC
     PLLC
5

6    SEAN D. COONEY, ESQ.                           MARK G. SIMONS, ESQ.
     ADAM C. EDWARDS, ESQ.                          KENDRA JEPSEN, ESQ.
7    Attorneys for Defendant                        Attorneys for Plaintiff
     State Farm Fire and Casualty                   Summit Resources, LLC
8    Company

9

10                                         ORDER

11
           IT IS SO ORDERED.
12

13           September 7, 2021
     Dated: _____________________

14

15                                           _________________________________
                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24
       Case 3:20-cv-00497-MMD-CLB Document 33 Filed 09/07/21 Page 3 of 3




1                             CERTIFICATE VIA CM/ECF

2          Pursuant to FRCP 5, I hereby certify that I am an employee of CARMAN

3    COONEY FORBUSH PLLC, and that on August 26, 2021, I caused to be served via

4    CM/ECF a true and correct copy of the document described herein.

5    Document Served:

6        STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE

7
                                   Person(s) Served:
8
                                  Mark G. Simons, Esq.
9                                  Kendra Jepsen, Esq.
                            SIMONS HALL JOHNSTON PC
10                          6490 S. McCarran Blvd., Suite F-46
                                   Reno, Nevada 89509
11                                Attorney for Plaintiff,
                                 Summit Resources, LLC
12

13

14

15
                                  /s/ Jennifer Velasquez
16
                            _________________________________
17
                         CARMAN COONEY FORBUSH PLLC
18

19

20

21

22

23

24
